Response to Arguments
Applicant’s arguments and amendments, filed 2/19/2021, with respect to the rejection of claims 1-4, 6, 10-13 and 19-20 have been fully considered and are persuasive.  The prior rejection of claims 1-4, 6, 10-13 and 19-20 have been withdrawn. 

Allowable Subject Matter
Claims 1-7, 10-15, 17, 19, and 21 are allowed over the prior art of record. 

The following is an examiner’s statement of reasons for allowance:
Claims 1-7, 10-15, 17, 19, and 21 require: an industrial two-layer fabric comprising: an upper surface side fabric comprising upper surface side warps and upper surface side wefts; and a lower surface side fabric comprising lower surface side warps and lower surface side wefts; wherein, the upper surface side fabric and the lower surface side fabric being bound by warp binding yarns, the upper surface side warps include the warp binding yarns and non-binding upper surface side warps that are woven with the upper surface side wefts only; said upper surface side wefts consist of first upper surface side wefts and second upper surface side wefts, each of the first upper surface side wefts forms a first weaving design structure in a minimum repeated unit, each of the second upper surface side wefts forms a second weaving design structure in the minimum repeated unit, the first weaving design structure is different from the second weaving design structure, a number of the upper surface side wefts in the minimum repeated unit where each of the upper surface side warps that include the non-binding upper surface side warps passing above the upper surface side wefts to form knuckles is less than a number of the upper surface side wefts in the minimum repeated unit where each of the non-binding upper surface side warps passing below the upper surface side wefts.
	While the best prior art, US 4,071,050 A to Codorniu (hereinafter “Codorniu”) does teach a double layer comprising two layers of weft yarns interconnected by warp threads with a special arrangement wherein the warp threads also bind separately with the layer of weft threads intended to face material to be formed, and US 5,829,489 A to Kuji (hereinafter “Kuji”) does teach a two layer woven fabric for paper-making where a 
	As Applicant has noted in their remarks, Codorniu FIGS. 2-6 of Codorniu disclose on a cross-section of upper surface side wefts and fail to show a weaving design structure in a minimum repeat unit and a first weaving design structure and a second weaving structure which are different in a minimum repeat unit. Further, Kuji fails to disclose two upper surface side wefts having the two different weaving design structures alternately arranges.
	Modification of the cited references to include, among other features, wherein the upper surface side fabric and the lower side fabric being bound by warp binding yarns, the upper surface side warps include the warp binding yarns and non binding surface side warps that are woven with the upper surface side wefts only and wherein a number of the upper surface side wefts in the minimum repeated unit where each of the upper surface side warps that include the non-binding upper surface side warps passing above the upper surface side wefts to form knuckles is less than a number of the upper surface side wefts in the minimum repeated unit where each of the non-binding upper surface side warps passing below the upper surface side wefts, would be a hindsight reconstruction based on applicant’s disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262.  The examiner can normally be reached on Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732